[Cite as State v. Dumas, 2020-Ohio-4554.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

State of Ohio,                                    :

                 Plaintiff-Appellee,              :
                                                                   No. 19AP-526
v.                                                :             (C.P.C. No. 18CR-220)

Neshon C. Dumas,                                  :           (REGULAR CALENDAR)

                 Defendant-Appellant.             :




                                            D E C I S I O N

                                  Rendered on September 22, 2020


                 On brief: Ron O'Brien, Prosecuting Attorney, and Michael P.
                 Walton, for appellee. Argued: Michael P. Walton.

                 On brief: Yeura R. Venters, Public Defender, and Ian J.
                 Jones, for appellant. Argued: Ian J. Jones.

                  APPEAL from the Franklin County Court of Common Pleas
DORRIAN, J.
        {¶ 1} Defendant-appellant, Neshon C. Dumas, appeals from a judgment of
conviction and sentence entered by the Franklin County Court of Common Pleas pursuant
to no contest pleas entered by Dumas on charges of vehicular homicide and failure to stop
after an accident. For the following reasons, we affirm in part and reverse in part.
I. Facts and Procedural History
        {¶ 2} The conviction at issue in this appeal arises from a traffic collision that
occurred on October 7, 2017 near the intersection of Lockbourne Road and Watkins Road,
in Franklin County, Ohio. Dumas was driving a car southbound on Lockbourne Road and
initiated a left turn onto Watkins Road. At the same time, Soungoutoumba Macalou was
driving a motorcycle northbound on Lockbourne Road. As Dumas turned toward Watkins
Road, she traversed the northbound lane of Lockbourne Road, crossing the path of
No. 19AP-526                                                                              2


Macalou. Macalou's motorcycle struck the front passenger side of Dumas's car, ejecting
him from the motorcycle. Dumas continued onto Watkins Road and fled the scene.
Macalou died as a result of the injuries he suffered in the collision. Based on statements
made by a witness at the scene of the collision and an anonymous tip called into police,
Dumas was identified as the driver of the car involved in the collision. At the time of the
collision, Dumas was driving under the authority of a temporary instruction permit, issued
under R.C. 4507.05.
       {¶ 3} Dumas was indicted on one count of vehicular homicide, a fourth-degree
felony in violation of R.C. 2903.06, and one count of failure to stop after an accident, a
third-degree felony in violation of R.C. 4549.02. On September 20, 2018, Dumas moved to
amend the indictment to modify the vehicular homicide charge from a fourth-degree felony
to a first-degree misdemeanor. Dumas argued her temporary instruction permit was valid
at the time of the collision, negating the element that elevated the vehicular homicide
charge from a first-degree misdemeanor to a fourth-degree felony. Plaintiff-appellee, State
of Ohio, filed a memorandum in opposition arguing Dumas was operating her vehicle in
violation of the restrictions imposed on her temporary instruction permit at the time of the
collision, thereby invalidating the permit. The state argued that because Dumas's
temporary instruction permit was invalid at the time of the collision, she was properly
charged with vehicular homicide as a fourth-degree felony offense. The trial court
conducted a hearing on the motion to amend the indictment on March 13, 2019. The state
presented testimony from an Ohio Bureau of Motor Vehicles ("BMV") investigator
regarding the history of Dumas's temporary instruction permit. At the close of the hearing,
the trial court verbally denied Dumas's motion to amend the indictment. The trial court
did not issue a written ruling on the motion to amend the indictment.
       {¶ 4} Dumas subsequently entered a no contest plea to the charges as set forth in
the indictment. The trial court conducted a sentencing hearing and imposed a sentence of
18 months imprisonment on the vehicular homicide conviction, to be served concurrently
with 3 years imprisonment on the failure to stop after an accident conviction.
II. Assignments of Error
       {¶ 5} Dumas appeals and assigns the following four assignments of error for our
review:
No. 19AP-526                                                                               3


              [I.] The trial court erred by finding Ms. Dumas guilty of
              Vehicular Homicide as a fourth degree felony, as the State
              presented a statement of facts at the no contest plea hearing
              which positively contradicted the felony charged in the
              indictment by negating an element essential to the
              enhancement of Vehicular Homicide from a first degree
              misdemeanor to a fourth degree felony carrying mandatory
              prison time.

              [II.] The evidence was legally insufficient to support the
              convictions for Vehicular Homicide as a fourth degree felony
              and to support the imposition of mandatory prison time, as
              the State presented a statement of facts at the no contest plea
              hearing which positively contradicted the felony charged in
              the indictment by negating an element essential to the
              enhancement of Vehicular Homicide from a first degree
              misdemeanor to a fourth degree felony carrying mandatory
              prison time.

              [III.] The trial court erred by overruling Appellant's motion to
              amend the indictment.

              [IV.] The trial court erred by imposing a mandatory prison
              term for Vehicular Homicide as a felony of the fourth degree,
              as the State acknowledged Appellant had a temporary
              instruction permit, thus negating the element under R.C.
              2903.06(E)(2)(b) required to make the prison term
              mandatory.

The same legal issue forms the basis for each of Dumas's four assignments of error,
therefore we will address them together.
III. Analysis
       {¶ 6} Dumas was charged in the first count of the indictment with vehicular
homicide, a fourth-degree felony offense in violation of R.C. 2903.06. The indictment
alleged Dumas negligently caused Macalou's death while operating a motor vehicle without
a valid driver's license, commercial driver's license, temporary instruction permit,
probationary license, or non-resident operating privilege. She ultimately pled no contest
to and was convicted of vehicular homicide as set forth in the first count of the indictment.
       {¶ 7} The statute defining vehicular homicide provides that negligently causing the
death of a person while operating a motor vehicle is a first-degree misdemeanor unless one
of several specified conditions is met, including when "at the time of the offense, the
No. 19AP-526                                                                                               4


offender * * * did not have a valid driver's license, commercial driver's license, temporary
instruction permit, probationary license, or nonresident operating privilege." R.C.
2903.06(C). Under those circumstances, vehicular homicide is a fourth-degree felony. R.C.
2903.06(C).
        {¶ 8} At the time of the collision, Dumas was driving under the authority of a
temporary instruction permit issued pursuant to R.C. 4507.05(A)(2). That law provides
the BMV may issue a temporary instruction permit and temporary instruction permit
identification card to a person who is at least 16 years old1 entitling the person to drive a
motor vehicle under the following conditions:
                (a) The permit and identification card are in the holder's
                immediate possession;

                (b) The holder is accompanied by a licensed operator who is at
                least twenty-one years of age, is actually occupying a seat beside
                the driver, and does not have a prohibited concentration of
                alcohol in the whole blood, blood serum or plasma, breath, or
                urine as provided in division (A) of section 4511.19 of the
                Revised Code;

                (c) The total number of occupants of the vehicle does not exceed
                the total number of occupant restraining devices originally
                installed in the motor vehicle by its manufacturer, and each
                occupant of the vehicle is wearing all of the available elements
                of a properly adjusted occupant restraining device.

R.C. 4507.05(A)(2).
        {¶ 9} There was not a licensed driver in the passenger seat beside Dumas while she
was driving on October 7, 2017 as required under R.C. 4507.05(A)(2)(b). Thus, the
question we must resolve is whether Dumas's failure to comply with the requirement of
having a licensed driver in the passenger seat while she was driving invalidated her
temporary instruction permit. If Dumas's temporary instruction permit was invalid at the
time of the collision with Macalou, she could be charged with and convicted of vehicular
homicide as a fourth-degree felony; however, if her temporary instruction permit was valid



1 It appears Dumas was more than 16 years old at the time her temporary instruction permit was issued.

Therefore, her permit was governed by the restrictions set forth in subsection (A)(2) of R.C. 4507.05, rather
than the restrictions set forth in subsection (A)(1) of the statute.
No. 19AP-526                                                                                              5


at the time of the collision, the offense should have been classified as a first-degree
misdemeanor.
        {¶ 10} Resolving the question before us requires determining the meaning of the
term "valid" under R.C. 2903.06(C), which is not defined in the statute, and whether failure
to comply with the conditions set forth in R.C. 4507.05(A) renders a temporary instruction
permit invalid.2 By denying Dumas's motion to amend the first count of the indictment,
the trial court effectively found that Dumas's failure to comply with the condition under
R.C. 4507.05(A)(2)(b), requiring her to have a licensed driver of appropriate age in the
passenger seat, rendered her temporary instruction permit invalid. Interpretation of a
statute is a matter of law which we review de novo. DHSC, LLC v. Ohio Dept. of Job &
Family Servs., 10th Dist. No. 11AP-424, 2012-Ohio-1014, ¶ 13.
        {¶ 11} When construing the language of a statute, a court must "ascertain and give
effect to the intention of the General Assembly." Dodd v. Croskey, 143 Ohio St.3d 293,
2015-Ohio-2362, ¶ 24, citing Henry v. Cent. Natl. Bank, 16 Ohio St.2d 16 (1968), paragraph
two of the syllabus. We look to the language of the statute to determine legislative intent.
Id., citing Boley v. Goodyear Tire & Rubber Co., 125 Ohio St.3d 510, 2010-Ohio-2550, ¶ 20.
When a statute is clear and unambiguous, it may not be enlarged, narrowed, or abridged
through statutory construction. Taber v. Ohio Dept. of Human Servs., 125 Ohio App.3d
742, 747 (10th Dist.1998).
        {¶ 12} We are unaware of any appellate court decision in Ohio that has addressed
the validity of a temporary instruction permit when the driver fails to comply with the
conditions of that permit in the context of enhancing the level of a criminal offense, as is
presented in this appeal. However, two decisions from other appellate courts have touched
on whether a temporary instruction permit is rendered invalid due to failure to comply with
the applicable restrictions.
        {¶ 13} The Eleventh District Court of Appeals concluded in a 1988 decision that
operating a motorcycle in violation of the restrictions on a temporary permit did not



2 The state cited State v. Williams, 4th Dist. No. 17CA8, 2017-Ohio-4455, in its notice of supplemental
authority. The Williams decision involved determination of whether a highway patrol officer had a valid
permit to administer a blood-alcohol test. Although the court in Williams referred to definitions of "valid"
from Black's Law Dictionary and a Supreme Court of Ohio decision quoting Webster's New World Dictionary,
we do not find it otherwise illuminating.
No. 19AP-526                                                                                 6


invalidate the temporary permit. State v. Neuvirth, 53 Ohio App.3d 27 (11th Dist.1988).
The defendant in Neuvirth had a temporary permit, issued under R.C. 4507.05, to operate
a motorcycle with the following restrictions: "(1) daylight hours only, (2) no riders, (3) not
valid on congested roads and interstate highways, and (4) must wear approved protective
helmet and use eye protection." Neuvirth at 28. The defendant was cited for operating his
motorcycle on a highway at night with a passenger. He was charged with violating a statute
that prohibited operating a motorcycle without a valid license. After the trial court denied
his motion to dismiss, the defendant pled no contest to the charge. Id. On appeal, the
defendant argued the trial court erred by finding that violating a restriction on his
temporary permit was equivalent to operating a motorcycle without a license. The Eleventh
District Court of Appeals reversed, noting there was no language in the traffic code
prohibiting driving in violation of restrictions imposed on a class of operators and no
criminal statute providing that violating the restrictions on a permit resulted in invalidation
of the permit. Id. at 30. The court reasoned "[i]t does not follow that one may be found
guilty of driving without a permit simply because one has violated restrictions imposed on
that permit." (Emphasis sic.) Id.
       {¶ 14} The state argues Neuvirth should not be considered persuasive authority on
this court because the law was amended in 1997 to impose a prohibition on operating a
motor vehicle in violation of the conditions imposed on a permit. The state is correct that
R.C. 4507.05(F)(1) now provides that "[n]o holder of a permit issued under [R.C.
4507.05(A)] shall operate a motor vehicle upon a highway or any public or private property
used by the public for purposes of vehicular travel or parking in violation of the conditions
established under [R.C. 4507.05(A)]." However, while that statutory amendment
supersedes the Neuvirth court's observation that no language in the traffic code prohibited
driving in violation of the restrictions on a temporary license, it does not modify the further
conclusion in Neuvirth that "there is no Ohio criminal statute which provides that violation
of restrictions on a permit results in an invalidation of the permit." Neuvirth at 30. Thus,
we can consider Neuvirth as persuasive authority in this appeal.
       {¶ 15} In contrast to Neuvirth, dicta from a 1994 decision by the Ninth District Court
of Appeals might be construed to implicitly suggest that violating the conditions imposed
on a temporary instruction permit invalidated the permit. State v. Rooker, 93 Ohio App.3d
No. 19AP-526                                                                               7


154 (9th Dist.1994). The defendant in Rooker was convicted of violating a statute
prohibiting permitting the operation of a motor vehicle "knowing the operator does not
have a valid driver's license." Id. at 155. When stopped by police, the defendant, whose
driver's license had been suspended, was in the passenger seat of a car driven by her son,
who had a temporary instruction permit. On appeal, the court determined that because the
defendant's driver's license had been suspended, she did not qualify as a "licensed operator"
for purposes of compliance with the restrictions on her son's temporary instruction permit,
which required that a licensed operator actually occupy the seat beside him while driving.
Id. at 156. Based on this reasoning, the Ninth District Court of Appeals affirmed the
conviction. The court did not squarely address the question of whether driving without a
licensed driver in the passenger seat invalidated the temporary instruction permit held by
the defendant's son, but it implicitly suggests this conclusion by holding that the defendant
could be convicted for allowing the operation of a motor vehicle knowing the operator did
not have a valid driver's license.
       {¶ 16} Notwithstanding the Ninth District's implicit suggestion in Rooker, based on
our review of the relevant statutes, we conclude that operating a motor vehicle in violation
of the restrictions imposed on a temporary instruction permit does not render the
temporary instruction permit invalid. R.C. 4507.05(A) authorizes the registrar of motor
vehicles to issue a temporary instruction permit to an applicant, and that temporary
instruction permit entitles the applicant to operate a motor vehicle under specific
conditions, as set forth in subsection (A)(1) or (2) of the statute, depending on the
applicant's age. The statute provides that "[a] temporary instruction permit to drive a
motor vehicle other than a commercial motor vehicle shall be valid for a period of one year."
R.C. 4507.05(C). The statute expressly prohibits operating a vehicle in violation of the
conditions imposed under subsection (A) of the statute and specifies that doing so
constitutes a minor misdemeanor offense. R.C. 4507.05(F)(1) and (I). Thus, within R.C.
4507.05 there is an express condition invalidating a temporary instruction permit—i.e., the
passage of more than 12 months from the date of issuance. If the General Assembly wished
to establish that violating the restrictions on a temporary instruction permit also
invalidated the permit, it could have clearly done so. Instead, it provided a punishment for
violating those restrictions.
No. 19AP-526                                                                                 8


       {¶ 17} We find our construction of the statute to be more consistent with the general
statutory scheme governing driver's licenses, which recognizes the offense of driving
without a valid license separately from the offense of driving in violation of restrictions
imposed on a driver's license. See R.C. 4510.11(B) (prohibiting operation of a motor vehicle
"in violation of any restriction of the person's driver's or commercial driver's license or
permit"); R.C. 4510.12(A)(1) (prohibiting operation of a motor vehicle "unless the person
has a valid driver's license issued under Chapter 4507. of the Revised Code or a commercial
driver's license issued under Chapter 4506. of the Revised Code").
       {¶ 18} Having concluded that failure to comply with the restrictions imposed on a
temporary instruction permit under R.C. 4507.05(A) does not invalidate the permit, we
further conclude that driving in violation of those restrictions does not constitute failure to
have a valid temporary instruction permit for purposes of the offense enhancements under
R.C. 2903.06.
       {¶ 19} Dumas argues in her third assignment of error that the trial court erred by
denying her motion to amend the indictment. Generally, we review a trial court's decision
regarding amendment of an indictment for abuse of discretion. See State v. Abdullah, 10th
Dist. No. 07AP-427, 2007-Ohio-7010, ¶ 9 (holding that if an amendment to an indictment
does not change the name or identity of the offense charged, the decision to allow the
amendment is reviewed for abuse of discretion); State v. Williams, 53 Ohio App.3d 1, 5
(10th Dist.1988) ("A trial court's authority to allow an amendment is discretionary.
However, the trial court can abuse its discretion by refusing to amend an indictment."). As
explained above, we conclude that driving in violation of the restrictions on her temporary
instruction permit did not render Dumas's permit invalid; therefore, the trial court abused
its discretion by denying her motion to amend the first count of the indictment to change
the offense to a first-degree misdemeanor.
       {¶ 20} Dumas argues in her first assignment of error that the trial court erred by
finding her guilty of fourth-degree felony vehicular homicide because the prosecutor's
statement of facts negated an element essential to the enhancement of the offense.
Generally, when an indictment contains sufficient allegations to state a felony offense and
the defendant pleads no contest, the trial court must find the defendant guilty. State v.
Geiger, 10th Dist. No. 15AP-1120, 2016-Ohio-7571, ¶ 17, citing State v. Bird, 81 Ohio St.3d
No. 19AP-526                                                                                9


582, 584 (1998). However, when a prosecutor presents a statement of facts that positively
contradict the felony charged in the indictment by negating an essential element to the
commission of the offense, the court may not find the defendant guilty based on the charges
alleged in the indictment. Id. at ¶ 18. At the plea hearing, the prosecutor made the following
statement regarding the validity of Dumas's temporary instruction permit at the time of the
collision:
              Ms. Dumas did not have a valid operator's license at the time.
              She did have a temporary instructor's [sic] permit and she did
              not have anyone else in the car with her at the time.

(May 16, 2019 Tr. at 8.) As explained above, we conclude Dumas's failure to comply with
the requirement under R.C. 4507.05(A)(2)(b) of having a licensed driver in the seat beside
her did not invalidate her temporary instruction permit. Therefore, the trial court erred by
finding Dumas guilty of vehicular homicide as a fourth-degree felony offense.
       {¶ 21} Accordingly, we sustain Dumas's first and third assignments of error. Our
disposition of these assignments of error renders moot her second and fourth assignments
of error.
IV. Conclusion
       {¶ 22} For the foregoing reasons, Dumas's first and third assignments of error are
sustained, and her second and fourth assignments of error are rendered moot. We reverse
the portion of the judgment of the Franklin County Court of Common Pleas finding Dumas
guilty of Count 1 of the indictment and imposing sentence on that conviction; we affirm the
portion of the judgment finding Dumas guilty of Count 2 of the indictment pursuant to her
no contest plea and imposing sentence on that conviction. We remand this matter to that
court to vacate the portion of its judgment convicting Dumas on Count 1 of the indictment
and imposing sentence on that conviction, and for further proceedings in accordance with
law and this decision.
                                          Judgment affirmed in part and reversed in part;
                                                       cause remanded with instructions.

                              BROWN & KLATT, JJ., concur.